Judgment, Supreme Court, New York County (Seymour Schwartz, J.), entered on or about November 24, 1993, which, in a proceeding pursuant to CPLR article 78 to review respondents’ determination denying petitioner release on parole, dismissed the petition as barred by the Statute of Limitations, unanimously affirmed, without costs.
Respondents’ determination denying petitioner’s parole release became final and binding when petitioner exhausted his review procedures on December 2, 1992 (People ex rel. Jelich v Smith, 105 AD2d 1125), and any judicial review became time-barred four months later, on April 2, 1993 (CPLR 217; Matter of Ganci v Hammock, 120 AD2d 666, lv denied 68 NY2d 606). This proceeding was commenced in August 1993, which was outside the four-month Statute of Limitations. We have considered petitioner’s other arguments and find them to be without merit. Concur—Murphy, P. J., Sullivan, Asch and Mazzarelli, JJ.